

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
 PAGE OF PAGES
1
2
 
2. AMENDMENT/MODIFICATION NO.
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.
 5. PROJECT NO. (if applicable)
0037
See Block 16C
N/A.
 
6. ISSUED BY
CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6)


CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201


ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201


8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)
9A. AMENDMENT OF SOLICITATION NO.


CHIMERIX, INC. 1377270
CHIMERIX, INC. 2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
 
 
 9B. DATED (SEE ITEM 11)
 
 
x
 10A. MODIFICATION OF CONTRACT/ORDER NO.
 HHSO100201100013C
 
 10B. DATED (SEE ITEM 13)
02/16/2011
CODE 
1377270
FACILITY CODE
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o  is extended. o is not extended
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ___________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)  THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT: Contractor o  is not. x  is required to sign this document and
return            0    copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number:    33-0903395
DUNS Number:    121785997


A. The purpose of this modification is to incorporate the following changes into
the
contract:


1. The period of performance for CLIN 0004 of Contract Number HHS0100201100013C
ONLY is
hereby changed from 11 September 201S through 31 March 2017 to 11 September 2015
through
30 June 2017, at no additional cost to the Government. The total amount and
scope of CLIN
0004 of Contract Number HHS0100201100013C remains unchanged.


2. The total amount, scope and period of performance of all other CLINs that are
currently


Continued ...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Timothy W. Trost, SVP & CFO
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
   /s/ Timothy W. Trost
       (Signature of person authorized to sign)
23Mar2017
   /s/ Ethan J. Mueller    
             (Signature of Contracting Officer)
3/27/2017

NSN 7540-01-152-8070    STANDARD FORM 30 (REV. 10-83)
Previous edition unusable    Prescribed by GSA
FAR (48 CFR) 53.243


 

--------------------------------------------------------------------------------



CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/0037
PAGE OF
2
2
NAME OF OFFEROR OR CONTACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
being performed under the contract remain unchanged. This modification does not
exercise any unexercised Option CLINs under the contract and does not authorize
any
performance of efforts under any unexercised Option CLINs under the contract. In
addition, the total amount, scope and period of performance of all unexercised
Option CLINs under the contract remain unchanged. This modification also
confirms
that all activities under the base period of performance CLIN 0001 were
completed as
of 31 May 2013 and confirms that all activities under the Option l/CLIN 0002
period
of performance were completed as of 30 April 2015.


B. This is a no cost bilateral modification. All other terms and conditions of
Contract Number HHSO100201100013C remain unchanged.








Period of Performance: 02/16/2011 to 06/30/2017



NSN 7540-01-152-8067    OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110






















 